Citation Nr: 1012000	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-23 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Kimberly J. Syfrett, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
bilateral hearing loss, tinnitus, and entitlement to a TDIU.  
A notice of disagreement was filed in October 2007, a 
statement of the case was issued in June 2008, and a 
substantive appeal was received in August 2008.  The Veteran 
requested a Board hearing; however, withdrew such request in 
September 2009 and January 2010.

In November 2009, the Veteran, through his representative, 
waived AOJ review of additional evidence received.  See 38 
C.F.R. §§ 19.9, 19.31(b)(1) (2009).

The Board notes that a December 2009 rating decision proposed 
to reduce the disability rating assigned to diabetes 
mellitus, from 40 percent disabling, to 20 percent disabling.  
In December 2009, the Veteran filed a notice of disagreement.  
Such notice of disagreement, however, was premature as the 
December 2009 rating decision only proposed to reduce the 
rating assigned, and had not implemented the rating 
reduction.  Thus, it did not constitute a final and 
appealable decision.  In a February 2010 rating decision, the 
RO reduced the rating assigned to diabetes mellitus to 20 
percent, effective May 1, 2010.  To date, a notice of 
disagreement has not been received.


FINDINGS OF FACT

1.  Hearing loss was not manifested during service, 
sensorineural hearing loss was not exhibited within the first 
post service year, and current hearing loss is not otherwise 
related to the Veteran's active service.

2.  Tinnitus was not manifested during service and is not 
otherwise related to the Veteran's active service.

3.  The Veteran's service-connected PTSD, diabetes mellitus, 
hypertension, peripheral neuropathy, bilateral upper 
extremity, peripheral neuropathy, bilateral lower extremity, 
coronary atherosclerotic heart disease, scar, right buttock, 
residual of gunshot wound, and, erectile dysfunction do not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154(b), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.304(d) (2009).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in VCAA 
letters issued in November 2005 pertaining to his claims of 
service connection, and December 2006 pertaining to his 
claims of service connection and a TDIU.  The letters 
predated the August 2007 rating decision.  See id.  
Thereafter, in December 2007 the Veteran was issued another 
VCAA letter pertaining to the claims in appellate status.  
Collectively, the VCAA letters notified the Veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the evidence necessary to support a 
disability rating and effective date pertaining to his 
service connection claims, and the evidence necessary to 
support an effective date pertaining to his claim for a TDIU.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
November 2005, December 2006, and December 2007 letters have 
clearly advised the Veteran of the evidence necessary to 
substantiate his claims. 

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the November 2005, December 2006, and December 2007 notices 
together, in light of the Federal Circuit's decision, the 
Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a) compliant notice as to his claim for a TDIU.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of any 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records, post-service VA medical 
records, post-service private medical records, and Social 
Security Administration (SSA) records (electronically 
produced).  There is no indication of relevant, outstanding 
records which would support the Veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains a VA 
examination performed in March 2007 pertaining to his service 
connection claims, and VA examinations performed in May 2009 
and November 2009 pertaining to his service-connected 
disabilities.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issues on appeal.

Service connection

This appeal involves claims of service connection for 
bilateral hearing loss and for tinnitus.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The lack of any evidence that the Veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the Court:

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record shows that the Veteran participated in combat in 
Vietnam, and is in receipt of the Combat Infantryman Badge 
(CIB).  Pursuant to 38 U.S.C.A. § 1154(b), if the record 
demonstrates that the veteran engaged in combat with enemy 
forces, then by statute VA shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
See also 38 C.F.R. § 3.304(d).  In light of such combat 
service, it is conceded that he had in-service noise 
exposure.

An August 1967 Report of Medical Examination performed for 
induction purposes reflects pure tone thresholds, in 
decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
5

Service treatment records are negative for any complaints or 
findings of hearing loss or tinnitus.  In August 1970, he 
sought treatment for mild external otitis.  A physical 
examination was negative and topical medicine was applied.  

A February 1971 Report of Medical Examination reflects pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

A February 1972 service treatment record reflects findings of 
a mildly reddened ear canal.  He was given a prescription.  

An examination performed for separation purposes in June 1973 
reflects puretone thresholds, in decibels, as follows:  


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

In October 2005, the Veteran sought VA outpatient treatment 
complaining of bilateral hearing loss.  He reported a date of 
onset of 8 years prior.  Upon audiological testing, the 
examiner diagnosed mild to moderate sensorineural hearing 
loss in both ears.  

In March 2007, the Veteran underwent a VA examination.  The 
examiner acknowledged the August 1967, February 1971, and 
June 1973 in-service audiogram testing.  The Veteran reported 
bilateral hearing loss and tinnitus, worse in the left ear.  
The Veteran reported an onset about 10 years ago, stable 
since.  He has the greatest difficulty hearing women's 
voices.  The examiner acknowledged that he had served in 
Vietnam in the infantry for two years.  The Veteran reported 
military noise exposure of helicopters for 1 year, rifles, 
grenades, artillery, and machine guns, all without hearing 
protection.  He reported being right-handed for weapons fire 
purposes.  He reported civilian noise exposure as occasional 
power tool usage around the house, without hearing 
protection.  He has used bilateral hearing aids for about 1 
year.  With regard to tinnitus, he reported onset about 10 
years ago, worse in the left ear, which occurs daily for 10 
to 15 minutus, with no particular pattern of occurrence.  He 
reported a moderate, high-pitched sound.  Pure tone 
thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
40
60
55
LEFT
0
5
25
50
55

Speech recognition was 84 percent in the right ear and 80 
percent in the left ear.  The examiner diagnosed bilateral 
sensorineural hearing loss, normal to moderately severe, and 
recurrent intermittent bilateral subjective tinnitus.  The 
examiner stated that military acoustic trauma has been 
conceded, and his current hearing loss pattern has some 
characteristics of noise-induced hearing loss (NIHL) and is 
beyond age norms.  However, his hearing was within normal 
limits in service, including at separation.  Therefore, the 
examiner opined that the Veteran's hearing loss and tinnitus 
are less likely as not caused by or as a result of military 
noise exposure.  Based on in-service audiograms and his 
report of onset 10 years ago, decades after separation, it 
appears likely that his hearing loss and tinnitus are a post-
service occurrence more likely due to non-military etiologies 
such as the aging process/presbucusis, heredity, and civilian 
noise exposure.  It would be speculative to allocate a degree 
of his current hearing loss and tinnitus to each of these 
etiologies.  The examiner opined that his tinnitus is due the 
same etiology as the hearing loss.

Upon review of the entire evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Initially, even in 
consideration of in-service audiometric test results 
reflecting an upward shift in tested thresholds between 
August 1967 and February 1971, his June 1973 separation 
examination then reflected zero puretone thresholds.  The 
March 2007 VA examiner specifically acknowledged all three 
audiograms, and stated that his hearing was within normal 
limits during service.  

While the lack of in-service findings of complaints or 
diagnoses of hearing loss or tinnitus in service does not 
preclude a finding of service connection, it is relevant that 
the Veteran did not file an initial claim for compensation 
until November 2005, thus over 32 years after he separated 
from service.  Moreover, sensorineural hearing loss and 
tinnitus was not documented until decades after service.  The 
first indication in the record of hearing loss was not until 
October 2005, when the Veteran sought VA outpatient treatment 
complaining of hearing loss, wherein he reported noise 
exposure in service.  The Veteran reported a date of onset 8 
years prior, thus in approximately 1997.  Thus, the evidence 
of record does not reflect any documented complaints of any 
hearing loss or tinnitus until over 32 years after separation 
from service.  At the March 2007 VA examination, the Veteran 
reported that his hearing loss and tinnitus began 
approximately 10 years prior, thus again 




beginning in 1997; however, this still constituted 24 years 
after separation from service.  In this regard, the Board 
finds an absence of any evidence of hearing loss and/or 
tinnitus for over three decades after discharge from service, 
or of persistent symptoms of hearing loss and tinnitus 
between service-discharge and 1997.  The lack of any evidence 
of continuing hearing loss and/or tinnitus for many years 
between the period of active duty and the initial findings or 
even complaints of hearing loss and/or tinnitus weighs 
against the claim.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Likewise, the March 2007 VA examiner has opined that the 
Veteran's hearing loss and tinnitus are not due to military 
acoustic trauma, but likely due to non-military etiologies 
such as the aging process/presbucusis, heredity, and civilian 
noise exposure.  The opinion of the VA examiner leads to a 
finding that the Veteran's hearing loss and tinnitus are less 
likely than not related to service.  The Board accepts the VA 
examiner's opinion as being the most probative medical 
evidence on the subject, as such was based on a review of all 
historical records, and contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that the opinion was based on a review of the applicable 
record, the Board finds such opinion probative and material 
to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 
(1995).



In sum, the Board is left with no documented complaints or 
findings of hearing loss or tinnitus in service, no 
documented complaints or findings of hearing loss or tinnitus 
until decades after separation from service, and a medical 
opinion to the effect that such current hearing loss and 
tinnitus are not etiologically related to service.  There is 
no contrary medical opinion of record.  

The Board has also considered the Veteran's own lay 
statements to the effect that his bilateral hearing loss and 
tinnitus disabilities are causally related to his active 
service.  While the Veteran is competent to state his 
recollections of in-service noise exposure and while the 
Board concedes that he was exposed to noise during his period 
of combat service, he has not been shown to have the medical 
expertise necessary to render an opinion with regard to a 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The negative clinical and documentary 
evidence post-service for many years is more probative than 
the remote assertions of the Veteran.  As noted above, the 
lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

The questions involved regarding causation are medical in 
nature.  As discussed above, the medical opinion of the VA 
examiner (based on a review of the claims file and with 
knowledge of the Veteran's in-service duties) was negative.  
Under these circumstances, the Board is unable to find that 
there is a state of equipoise of the positive evidence and 
negative evidence.  The preponderance of the evidence now of 
record is against the Veteran's claims.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose, 4 Vet. App. at 363. 

Service connection is in effect for posttraumatic stress 
disorder (PTSD), rated 50 percent disabling, from April 18, 
2002; diabetes mellitus, rated 40 percent disabling from 
March 15, 2002, and 20 percent disabling from May 1, 2010; 
hypertension, rated 10 percent disabling, from March 15, 
2002; peripheral neuropathy (associated with diabetes 
mellitus), bilateral upper extremity, separately rated 10 
percent disabling, from March 15, 2002; peripheral neuropathy 
(associated with diabetes mellitus), bilateral lower 
extremity, separately rated 10 percent disabling, from March 
15, 2002; coronary atherosclerotic heart disease (associated 
with diabetes mellitus), rated 30 percent disabling from 
March 3, 2004, and 10 percent disabling from March 28, 2007; 
scar, right buttock, residual of gunshot wound, rated 
noncompensably disabling from February 21, 1984; and, 
erectile dysfunction (associated with diabetes mellitus), 
rated noncompensably disabling from March 3, 2004.  His 
combined rating is 70 percent from March 14, 2002; 80 percent 
from April 18, 2002; 90 percent from March 3, 2004; and, 80 
percent from May 1, 2010.  Thus, while his service-connected 
disabilities do meet the percentage requirements of 38 C.F.R. 
§ 4.16(a), the issue remains whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.

A November 3, 2005 statement from Eric T. Silberg, M.D. 
states that the Veteran has osteoarthritis of the left knee, 
and an arthroscopy showed significant arthritic changes at 
patellofemoral joints.  He was to undergo total left knee 
replacement on November 30, 2005.  The medical statement 
reflects that the Veteran has severe limitation of functional 
capacity, and is incapable of minimal (sedentary) activity, 
and that the Veteran ceased work due to this impairment on 
November 29, 2005.  The Board notes that such medical 
statement was submitted by the Veteran and is a copy.  A box 
is checked pertaining to 'psychiatric impairment' and 
'inability to function in almost all areas;' however, the 
Board does not find this probative evidence that the 
Veteran's PTSD affects his ability to function in all areas, 
as Dr. Silberg is not a psychiatrist or psychologist, there 
is no indication that Dr. Silberg has treated the Veteran for 
a psychiatric disability, and Dr. Silberg's notations only 
pertain to the left knee disability.  It is nonsensical that 
Dr. Silberg would be reporting on any psychiatric impairment 
when the intent of the report was to provide information 
regarding his osteoarthritis of the left knee and left knee 
replacement surgery.

A March 20, 2006, 'Attending Physician's Statement of 
Continued Disability' from Abraham Slaim, D.O., for insurance 
purposes, reflects that the Veteran has a primary diagnosis 
of deep vein thrombosis (DVT), and has secondary diagnoses of 
coagulopathy, arthritis, and chronic obstructive pulmonary 
disease (COPD), and has subjective symptoms of leg pains.  
Surgery was performed on March 18, 2006, and he was 
discharged on March 19, 2006.  His progress is unchanged.

The Veteran was awarded SSA disability benefits, with a 
finding that the disability began on November 29, 2005.  The 
primary diagnoses were osteoarthrosis and allied disorders, 
and the secondary disorder was affective/mood disorder.

In November 2006, the Veteran submitted an informal claim for 
a TDIU, stating that he has been unable to work since 
November 2005 due to his PTSD.  He submitted a duplicate 
statement in February 2007.  

In March 2007, the Veteran underwent a VA examination 
pertaining to his PTSD.  The claims folder was reviewed.  
Upon conducting a mental status examination, the examiner 
diagnosed PTSD, and assigned a Global Assessment of Function 
score of 60.  The Axis IV diagnosis was medical problems and 
lifestyle consequence.  The examiner noted that his usual 
occupation is janitor but noted that he was not currently 
employed.  The examiner stated that he worked 10 to 20 years, 
and was not working due to physical inability to perform.  
The examiner stated the Veteran was not contending that his 
unemployment was due to mental disorder's effects.  The 
examiner stated that his dysthymia is related to his 
inability to work (and be active in general) secondary to 
medical problems.  The examiner stated that there was no 
total occupational and social impairment due to his PTSD 
signs and symptoms, and that his PTSD signs and symptoms do 
not result in deficiencies in judgment, thinking, family 
relations, work, mood, or school.  

A March 2007 VA examination pertaining to his diabetes 
mellitus reflects that the Veteran is not working, and 
stopped working in November 2006 due to physical problems, 
specifically recurrent left leg DVT.

In October 2007, the Veteran submitted a VA Form 21-8940.  He 
reported that his disabilities of PTSD and diabetes mellitus 
affected his full time employment in 2001, and that he last 
worked full time in November 2005.  He reported working as a 
janitor for Metrex from 2003 to November 2005.

In August 2008, the Veteran submitted a VA Form 21-8940.  He 
reported that he worked from February 2003 to November 2005 
for Metrex as a laborer, and that his disability affected his 
full time employment on November 29, 2005, and he became too 
disabled to work on November 29, 2005.  He stated that he had 
difficulty dealing with coworkers and bosses due to his PTSD, 
and that he had lost several jobs in the past due to this.  
He also reported that his diabetes, hypertension, and 
peripheral neuropathy affected his employment.

Metrex Research reported that he was employed as a warehouse 
worker from February 2003 to December 2, 2006, and his 
employment was terminated after 52 weeks of disability.  
Metrex reported that he did not work from November 30, 2005 
to March 12, 2006, and from March 17, 2006, to December 2, 
2006 due to disability.  He last worked on March 16, 2006.  

In May 2009, the Veteran underwent a VA examination 
pertaining to his diabetes mellitus, peripheral nerves, and 
cardiovascular disabilities.  Upon physical examination, the 
examiner diagnosed diabetes mellitus, coronary 
atherosclerotic heart disease, and bilateral upper and lower 
extremity peripheral neuropathy.  The examiner opined that 
there was no objective evidence that employment is precluded 
secondary to his service-connected conditions.

In May 2009, the Veteran underwent a VA examination 
pertaining to his PTSD.  Upon reviewing the claims folder and 
conducting a physical examination, the examiner diagnosed 
PTSD.  The examiner noted that the Veteran retired in 2004 
due to medical problems, as a result of a heart attack and 
bilateral knee condition.  The examiner opined that the 
Veteran is not unemployable due to PTSD.  The examiner opined 
that the Veteran's PTSD does have a significant impact upon 
his social functioning as he is suspicious of people.  He has 
no close friends and only two social friends (he had close 
friends prior to service).  He has a stable marriage.  The 
examiner stated that there was no total occupational and 
social impairment due to PTSD signs and symptoms.  The 
examiner stated that PTSD signs and symptoms do not result in 
deficiencies in areas of judgment, thinking, family 
relations, work, mood, or school.  

In June 2009, Gerald Skipper, M.D., completed a physical of 
the Veteran and completed a 'Medical Source Statement of 
Ability to Do Work-Related Activities.'  Dr. Skipper stated 
that lifting/carrying were affected by impairment and he 
could occasionally lift and/or carry less than 10 pounds; 
sitting is affected by the impairment; and, he must 
periodically alternate sitting and standing to relieve pain 
or discomfort.   Pushing and pulling are affected by the 
impairment, specifically limited in lower extremities due to 
severe degenerative joint disease of bilateral knees.  With 
regard to the limitations, the examiner noted that the 
Veteran has coronary artery disease, severe degenerative 
joint disease of the bilateral knees.  He experiences angina 
with repetitive lifting greater than 10 pounds.  He has been 
advised that he needs knee replacement.  He is not a 
candidate for this due to his other medical conditions.  He 
has postural and manipulative limitations, and the examiner 
noted that he has upper and lower extremity neuropathy which 
impairs.  He has visual and communicative limitations due to 
cataracts and hearing aids in both ears.  He has 
environmental limitations, as he does not tolerate 
temperature extremes, noise, vibration, dust, excessive 
humidity, and some chemicals.  Dr. Skipper stated that the 
Veteran has not been able to work from 2004 to present.

In November 2009, the Veteran underwent a VA examination 
pertaining to his diabetes mellitus, heart, and peripheral 
nerves.  The examiner diagnosed diabetes mellitus, coronary 
artery disease, bilateral upper extremity neuropathy, and 
bilateral lower extremity neuropathy.  There was no objective 
evidence to show a worsening of any of the diagnosed 
disabilities since the May 2009 VA examination.

An undated statement from Teressa Bruner, ARNP, states that 
the Veteran has multiple medical conditions which impact his 
ability to work.  He has coronary artery disease, diabetes 
mellitus, PTSD, neuropathy of upper and lower extremities and 
hypertension.  These conditions together prohibit him from 
employment.  He is experiencing chest pain, anxiety, he has 
great difficulty being mobile due to his neuropathy and his 
degenerative joint disease of the knee.  He is clinically 
depressed and experiences great difficulty sleeping.

Based on a review of the entire evidence of record, the Board 
finds that while it is clear that the Veteran has suffered 
residual disability as a result of his service-connected 
disabilities (as evidenced by his 90 percent combined rating 
from March 3, 2004, and current 80 percent combined rating 
from May 1, 2010), the probative evidence is against a 
finding that he is unemployable solely due to his service-
connected disabilities.

As detailed hereinabove, the Veteran stopped working in 
November 2005 to undergo total left knee replacement due to 
severe osteoarthritis.  The records reflect that post-
surgery, his condition was complicated by his DVT.  Per the 
statements from Dr. Silberg and Dr. Slaim, it is clear that 
the Veteran stopped working at Metrex and went on disability 
due to undergoing surgery related to his left knee and deep 
vein thrombosis.  There is no indication that the Veteran 
stopped working in November 2005 due to any service-connected 
disability.  Moreover, while acknowledging that the Veteran 
has not worked since November 2005, the record does not 
support a finding that his service-connected disabilities 
preclude him from maintaining substantial and gainful 
employment.  

In his statements in support of his claim, the Veteran has 
specifically contended that his PTSD affects his ability to 
maintain employment.  The objective medical evidence of 
record, however, does not support such a finding.  As 
detailed, both the March 2007 and May 2009 VA examiners 
reviewed the medical evidence of record and conducted mental 
status examinations of the Veteran, and both concluded that 
the Veteran's PTSD did not preclude employment, and there is 
no total occupational impairment due to his PTSD.  The Board 
acknowledges that the Veteran was awarded SSA disability 
benefits, and affective/mood disorder was considered a 
secondary diagnosis.  However, such finding by SSA does not 
indicate that such a finding was due to his PTSD 
symptomatology.  Initially, the Board notes that the standard 
for awarding SSA disability benefits differs from that of VA 
benefits.  Moreover, the March 2007 VA examiner opined that 
it was his dysthymia, not PTSD, which was related to his 
inability to work secondary to medical problems.  Dysthymia 
is defined as a chronic mood disorder manifested as 
depression for most of the day, more days than not 
accompanied by a slew of symptoms.  STEDMAN'S MEDICAL DICTIONARY 
556 (27th Ed. 2000)  Notwithstanding this, again, there are 
two objective opinions from VA examiners that his PTSD does 
not preclude employment.  Thus, the objective evidence does 
not support a finding that his PTSD prevents the Veteran from 
obtaining and maintaining employment.

With regard to his diabetes mellitus, and associated 
peripheral neuropathy and coronary artery disease (to include 
hypertension), the Board also finds that such disabilities do 
not preclude the Veteran from maintaining employment.  The 
May 2009 VA examiner determined that his diabetes mellitus 
was optimally controlled.  With regard to his coronary artery 
disease, although the Veteran complained of a frequency of 
chest pain, as well as shortness of breath associated with 
episodes of chest pain, his medications had not changed.  
With regard to his bilateral lower extremity peripheral 
neuropathy, the Veteran denied any right lower extremity 
symptoms, and the examiner noted that left was worse than 
right and although the Veteran reported his symptoms had 
worsened the examiner opined that his symptoms had been 
stable.  With regard to his bilateral upper extremity 
peripheral neuropathy, the examiner determined that such 
condition had not worsened over the years.  As detailed, upon 
review of the medical records and examination of the Veteran, 
the examiner concluded that employment was not precluded 
secondary to his service-connected conditions.  

The Board acknowledges the June 2009 opinion of Dr. Skipper; 
however, does not find it supports a finding that his 
service-connected disabilities preclude employment.  In the 
report, Dr. Skipper discussed the Veteran's limitations 
pertaining to coronary artery disease, severe degenerative 
joint disease of bilateral knees, bilateral upper and lower 
extremity peripheral neuropathy, cataracts, hearing aids, and 
environmental limitations.  Due to such limitations, Dr. 
Skipper concluded that the Veteran has not been able to work 
since 2004.  However, such opinion discusses limitations 
pertaining to nonservice-connected conditions and service-
connected conditions.  With regard to his coronary artery 
disease, Dr. Skipper only stated that he experiences angina 
with repetitive lifting greater than 10 pounds, but his 
nonservice-connected degenerative joint disease of the knees 
also affected his lifting/carrying, sitting, and 
pushing/pulling.  With regard to his peripheral neuropathy, 
Dr. Skipper described the Veteran's manipulative function 
limitations as "occasionally" opposed to "frequently" or 
"constantly."  The remaining limitations were all due to 
nonservice-connected conditions.  Thus, such opinion does not 
support a finding that the Veteran's service-connected 
disabilities alone preclude employment.  

The Board has also given consideration to Ms. Bruner's 
statement that the Veteran's coronary artery disease, 
diabetes mellitus, PTSD, neuropathy, and hypertension 
prohibit him from employment.  While Ms. Bruner did examine 
the Veteran on January 2010, when describing the associated 
symptoms, she specifically discussed his immobility due, in 
part, to degenerative joint disease of the knee, being 
clinically depressed (not PTSD), and having difficulty 
sleeping.  Thus, such statement does not support a finding 
that he is unemployable due solely to his service-connected 
disabilities.  There is also no indication that Ms. Bruner 
has specialized experience to diagnose cardiovascular 
disabilities, orthopedic disabilities, disabilities affecting 
the lungs (COPD), and psychiatric disabilities.  With regard 
to the diagnosis of anxiety and depression, there is no 
indication that Ms. Bruner conducted a mental status 
examination, thus such diagnosis is entitled to limited 
probative weight.  

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against a finding that 
the Veteran's service-connected disabilities alone are of 
such severity as to preclude substantially gainful 
employment.  In this case, the VA examiners specifically 
considered the symptomatology associated with his service-
connected disabilities, and all concluded that his 
disabilities did not preclude employment.  The Board 
acknowledges the contentions of the Veteran and his spouse 
that his service-connected disabilities preclude employment, 
and the Board does not doubt their sincerity; however, the 
Board believes the medical evidence from the VA examiners to 
be more objective and more probative on the question of 
whether the service-connected disabilities alone preclude 
employment.  To the extent this may entail a medical 
determination, the Veteran is not shown to be medically 
competent to offer such opinion.  To the extent that the 
question is not medical, the lay observations of the Veteran 
have been considered, but the overall evidence is simply 
against a finding that the service-connected disabilities 
alone preclude employment consistent with his education and 
work experience.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disabilities alone render him unemployable.  The 
evidence in not in a state of equipoise on that question.  As 
such, the Veteran's claim for a TDIU is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus disability is 
denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


